Title: From Thomas Jefferson to James Madison, 4 August 1805
From: Jefferson, Thomas
To: Madison, James


                  
                     Dear Sir 
                     
                     Monticello Aug. 4. 05
                  
                  On my return from Bedford two days ago I recieved your favor of July 24. and learnt with sincere regret that mrs Madison’s situation required her going to Philadelphia. I suppose the choice between Physic & Baynham was well weighed. I hope the result will be speedy & salutary, and that we shall see you in this quarter before the season passes over.
                  A letter from Charles Pinckney of May 22. informs me that Spain refuses to settle a limit, & perseveres in witholding the ratification of the convention. he says not a word of the status quo, from which I conclude it has not been proposed. I observe by the papers that Dulton is arrived with the public dispatches, from which we shall know the particulars. I think the status quo, if not already proposed, should be immediately offered through Bowdoin. should it even be refused, the refusal to settle a limit is not of itself a sufficient cause of war, nor is the witholding a ratification worthy of such a redress. yet these acts shew a purpose both in Spain & France against which we ought to provide before the conclusion of a peace. I think therefore we should take into consideration whether we ought not immediately to propose to England an eventual treaty of alliance, to come into force whenever (within ____ years) a war shall take place with Spain or France. it may be proper for the ensuing Congress to make some preparations for such an event, and it should be in our power to shew we have done the same. this for your consideration.
                  Mr. Wagner writes me that two black convicts from Surinam are landed at Philadelphia. being on the spot you will have a better opportunity of judging what should be done with them. to me it seems best that we should send them to England with a proper representation against such a measure. if the transportation is not within any of the regular appropriations, it will come properly on the contingent fund. if the law does not stand in the way of such an act, & you think as I do, it may be immediately carried into execution.   Accept for mrs Madison & yourself my affectionate salutations & assurances of constant esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               